               Case 1:17-vv-00215-UNJ Document 86 Filed 05/12/20 Page 1 of 3




              In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-215V
                                       Filed: April 16, 2020
                                          UNPUBLISHED


    JULIA BALASCO,
                                                              Special Master Horner
                         Petitioner,
    v.                                                        Attorneys’ Fees and Costs Decision

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                   DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

       On April 6, 2020, petitioner moved for an award of final attorneys’ fees and costs
in the amount of $8,615.50. (ECF No. 80.) In response, respondent indicated that
respondent “is satisfied the statutory requirements for an award of attorneys’ fees and
costs are met in this case.” (ECF No. 82.) However, respondent requested that the
special master exercise his discretion to determine a reasonable award of attorneys’
fees and costs. (Id. at 3.) For the reasons discussed below, I award petitioner the
requested final attorneys’ fees and costs in full.

         I.     Procedural History

      Petitioner filed this claim on February 14, 2017, seeking compensation for
postural orthostatic tachycardia syndrome (“POTS”) and autonomic dysfunction caused



1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
          Case 1:17-vv-00215-UNJ Document 86 Filed 05/12/20 Page 2 of 3



by the Gardasil human papillomavirus (“HPV) vaccination.2 (ECF No. 1.) On October 8,
2019, petitioner was awarded interim attorneys’ fees and costs in the amount of
$82,408.75. (ECF No. 73.) Shortly thereafter, on February 14, 2020, petitioner’s case
was dismissed pursuant to a decision based on the written record. (ECF No. 77.) On
April 6, 2020, petitioner filed the instant motion for final attorneys’ fees and costs. (ECF
No. 80). On April 15, 2020, respondent filed his response. (ECF No. 82.)

    II.     Discussion

        Section 15(e)(1) of the Vaccine Act allows for the special master to award
“reasonable attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are
entitled to an award of reasonable attorneys' fees and costs if they are entitled to
compensation under the Vaccine Act, or, even if they are unsuccessful, if the special
master finds that the petition was filed in good faith and with a reasonable basis. Avera
v. Sec'y of Health & Human Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008). Subsequent
to an award of interim attorneys’ fees and costs, petitioner is now seeking additional
final attorneys’ fees of $8,615.50. Petitioner indicated that no additional costs have
been incurred since the award of interim attorneys’ fees and costs. (ECF No. 80, p. 3.)

        In light of all the facts and circumstances presented, particularly the prior award
of interim fees accounting for the vast majority of attorneys’ fees and costs incurred in
this case, and mindful of respondent’s response to the instant application, I find upon
review of the submitted billing records and based on my experience evaluating fee
applications in similar Vaccine Act claims that the overall amount sought for attorneys’
fees and costs is reasonable. Thus, especially in the absence of any particularized
objection from respondent, further analysis is not warranted.3 Special Masters have
“wide latitude in determining the reasonableness of both attorneys’ fees and costs.”
Hines v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (Fed. Cl 1991.)
Moreover, Special Masters are entitled to rely on their own experience and
understanding of the issues raised. Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. 482, 483 (Fed. Cl. 1991) aff’d in relevant part, 988 F.2d 131 (Fed.Cir.1993) (per
curiam).




2Initially this case was captioned as Michaela Balasco and Steven Balasco on behalf of their minor child,
J.B. The caption was changed on October 18, 2018, after Julia Balasco reached the age of majority.
(ECF No. 47.)

3 Petitioner did disclose a significant rate increase for attorney Courtney Van Cott for calendar year 2020;
however, only de minimis hours were billed at that rate and the difference in rates would not materially
affect the reasonableness of the overall amount sought. Accordingly, in awarding fees in the total
requested amount I do not reach the question of whether the specific hourly rate requested by Ms. Van
Cott for work performed in 2020 is reasonable.

                                                     2
             Case 1:17-vv-00215-UNJ Document 86 Filed 05/12/20 Page 3 of 3



    III.      Conclusion

       Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, petitioner’s motion for an award of final attorneys’ fees and costs is
hereby GRANTED and petitioner is awarded $8,615.50.

      Accordingly, I award the total of $8,615.50 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel Andrew Donald
Downing, Esq.

           The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                           s/Daniel T. Horner
                                                           Daniel T. Horner
                                                           Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      3
